11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Julia Norwich,                                * From the 244th District Court
                                                of Ector County
                                                Trial Court No. C-16-02-0106-CV.

Vs. No. 11-19-00339-CV                        * December 5, 2019

Jack N. Mousa, Ltd., Donald S. Belt,          * Per Curiam Memorandum Opinion
and Permian Hospitality Group, LLC,            (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has considered Jack N. Mousa, Ltd., Donald S. Belt, and
Permian Hospitality Group, LLC’s motion to dismiss their cross-appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the cross-appeal is dismissed. The appeal filed by Julia Norwich
remains active. The costs incurred by reason of the cross-appeal are taxed against
Jack N. Mousa, Ltd., Donald S. Belt, and Permian Hospitality Group, LLC.